Citation Nr: 1033459	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  07-14 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, to include under 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active duty from July to December 1946; 
June 1947 to May 1956; and August 1956 to March 1959.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO denied a claim for service 
connection for the cause of the Veteran's death.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

In May 2006, the appellant filed a statement claiming that 
treatment at the Winston-Salem VA hospital caused the Veteran's 
death because he was prescribed a new and stronger aspirin for 
his heart even though he was already on aspirin therapy for his 
heart.  She also mentioned the relationship between the service-
connected history of phlebitis with the residuals of frostbite of 
the bilateral lower extremities and heart problems which caused 
death, making it clear she was preceding under two separate 
theories for her claim.  In the February 2010 Board hearing 
transcript, the appellant stated that the VA clinic put the 
Veteran on "a red aspirin regime" when he was already taking a 
blood thinner prescribed by VA.  (Transcript, p 14.)  

While the May 2008 notice letter informed the appellant of the 
evidence needed to substantiate her claim for entitlement to 
service connection for the cause of the Veteran's death, this 
letter failed to inform her of the evidence needed to 
substantiate her claim for dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1151.  

It is not clear that all pertinent VA treatment records from the 
Winston-Salem facility are in the file.  Additionally, there is 
evidence throughout the file that the Veteran received SSA 
disability benefits for a period of time.  These records should 
be requested on remand and associated with the file.  

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with VCAA notice 
compliant with the requirements of 
38 U.S.C.A. § 1151 (West 2002).  In order to 
substantiate a claim for DIC benefits under 
38 U.S.C.A. § 1151, the appellant must show 
the following: 1) disability or death; 2) 
which was caused by VA hospital care, medical 
or surgical treatment or examination; 3) and 
caused by carelessness, negligence, lack of 
proper skill, error in judgment or similar 
instance of fault on VA's part in furnishing 
the hospital care, medical or surgical 
treatment or examination or an event which 
was not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 
2002).  

2.  Associate all Winston-Salem VA treatment 
records dated in 2004 and 2005 with the file.  
A negative reply is requested and should be 
documented in the file.  

3.  Request SSA records for the Veteran.  A 
negative reply is requested and should be 
documented in the file.  

4.  Thereafter, re-adjudicate the appellant's 
claim for service connection for cause of the 
Veteran's death to include under § 1151.  If 
the decision remains in any way adverse to 
the appellant, she and her representative 
should be provided with an SSOC.  The SSOC 
must contain notice of all relevant actions 
taken on the claim for benefits, to include 
the applicable law and regulations considered 
pertinent to the issue remaining on appeal as 
well as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

